EXECUTION COPY


AMENDMENT NO. 1
This AMENDMENT NO. 1 (this “Amendment”) dated as of September 30, 2019, by and
among 3D Systems Corporation, a Delaware corporation (the “Borrower”), 3D
Systems, Inc., a California corporation, and 3D Holdings, LLC, a Delaware
limited liability company, as guarantors (the “Guarantors”, and, together with
the Borrower, each a “Loan Party”, and, collectively, the “Loan Parties”), HSBC
Bank USA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), as Swing Loan Lender and as an Issuing Lender, PNC Bank, National
Association, as an Issuing Lender, and the lenders party hereto, is entered into
in connection with that certain Credit Agreement, dated as of February 27, 2019
(as amended, amended and restated, supplemented or otherwise modified prior to
the date hereof, the “Credit Agreement”), by and among the Borrower, the
Guarantors, the lenders party thereto, the Administrative Agent, the Swing Loan
Lender and the Issuing Lenders.


WHEREAS, the Borrower, the lenders party hereto, the Administrative Agent, the
Issuing Lenders, and the Swing Loan Lender have agreed to certain amendments to
the Credit Agreement.
NOW, THEREFORE, in consideration of their mutual agreements contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1 Defined Terms. Unless otherwise defined herein, capitalized terms used
herein (including in the preliminary statements hereto) shall have the same
meaning assigned to such terms in the Credit Agreement.
Section 2 Amendments. As of the Amendment Effective Date (as defined below), the
parties hereto agree that the Credit Agreement shall hereby be amended as
follows:
Section 2.1  References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “herein” and “hereof”) and references
in the other Loan Documents to the “Credit Agreement” shall be deemed to be
references to the Credit Agreement as amended hereby.
Section 2.2 Defined Terms. Section 1.1 of the Credit Agreement shall be amended
by amending the following definitions and replacing them in their entirety to
read as follows:
“Consolidated Total Funded Indebtedness” shall mean, as of any date of
determination, with respect to the Borrower and its Subsidiaries on a
consolidated basis, without duplication, the sum of (a) the outstanding
principal amount of all obligations, whether current or long-term, for borrowed
money (including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business but including any earn out
or similar obligations to the extent such obligation would be reflected as a
liability on the balance sheet in accordance with GAAP), (e) Indebtedness in
respect of capital leases and Synthetic Lease Obligations, (f) net obligations
of such Person under any Hedge Agreement, (g)



--------------------------------------------------------------------------------



any Guaranty with respect to outstanding Indebtedness of the types specified in
clauses (a) through (f) above of Persons other than the Borrower or any
Subsidiary, and (h) all Indebtedness of the types referred to in clauses (a)
through (g) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary.
For purposes of clarity, Consolidated Total Funded Indebtedness shall not
include contingent obligations arising under surety bonds, letters of credit
(including undrawn letters of credit or undrawn surety bonds) or unrealized
obligations under Hedge Agreements.
“Letter of Credit Sublimit” shall mean the Issuing Lender’s commitment to issue
Letters of Credit to the Borrower pursuant to Section 2.9.1 hereof in an
aggregate principal amount up to $20,000,000.
Section 3 Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent, the Swing Loan Lender, the Issuing Lenders
and the Lenders that:
Section 3.1 This Amendment (a) has been authorized by all necessary corporation
or other entity action, (b) has been duly and validly executed and delivered by
such Loan Party, and (c) constitutes, or will constitute, legal, valid and
binding obligations of such Loan Party, enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;
Section 3.2 The representations and warranties of such Loan Party in the Credit
Agreement and the other Loan Documents to which it is a party are true and
correct in all material respects (except to the extent already qualified by
materiality, in which case any such representation or warranty is true and
correct in all respects), other than to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (except to the extent already qualified by
materiality, in which case any such representation or warranty were true and
correct in all respects) as of such earlier date; and
Section 3.3 As of the date of this Amendment and immediately after giving effect
to this Amendment, no Default or Event of Default has occurred or is continuing.
Section 4 Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent (the “Amendment
Effective Date”):
Section 4.1 The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Loan Parties, the Swing Loan Lender, the Issuing
Lenders and the Required Lenders.
Section 4.1 The Borrower shall have paid (or made arrangements for the payment
of) all reasonable and documented out-of-pocket fees and expenses incurred by
the Administrative Agent in connection with this Amendment payable as required
by the Credit Agreement or any other Loan Document (including the reasonable and
documented out-of-pocket fees, charges and disbursements of its counsel).

- 2 - 

--------------------------------------------------------------------------------



Section 5 Miscellaneous.
Section 5.1  Governing Law. This Amendment and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Amendment and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to conflicts of law principles except Title 14
of Article 5 of the New York General Obligations law.
Section 5.3 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 5.4 Severability. The provisions of this Amendment are intended to be
severable. If any provision of this Amendment shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
Section 5.5 Execution in Counterparts; Etc. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Amendment.
Section 5.6 Credit Agreement. Except as amended hereby, the Credit Agreement
shall continue in full force and effect in accordance with the provisions
thereof. This Amendment is a Loan Document executed under the Credit Agreement
and shall be construed in accordance with the Credit Agreement.
[Signature Pages Follow]


- 3 - 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


BORROWER: 3D SYSTEMS CORPORATION,
a Delaware corporation
By: /s/ Andrew M. Johnson 
Name: Andrew M. Johnson
Title: Executive Vice President, Chief Legal Officer and Secretary






GUARANTORS: 3D SYSTEMS, INC.,
a California corporation
By: /s/ Andrew M. Johnson 
Name: Andrew M. Johnson
Title: Executive Vice President, Chief Legal Officer and Secretary


3D HOLDINGS, LLC,
a Delaware limited liability company
By: 3D Systems Corporation, its Manager


By: /s/ Andrew M. Johnson 
Name: Andrew M. Johnson
Title: Executive Vice President, Chief Legal Officer and Secretary







[Signature Page to Amendment No. 1]

--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent
By: /s/ Keisha McLaughlin 
Name: Keisha McLaughlin 
Title: AVP 




HSBC BANK USA, NATIONAL ASSOCIATION,
as Swing Loan Lender, Issuing Lender and Lender
By: /s/ Chris Burns 
Name: Chris Burns 
Title: Senior Vice President 




PNC BANK, NATIONAL ASSOCIATION,
as Issuing Lender and Lender
By: /s/ Dawn M. Kondrat 
Name: Dawn M. Kondrat 
Title: SVP, Credit Products Specialist 




[Signature Page to Amendment No. 1] 

--------------------------------------------------------------------------------



SUNTRUST BANK,
as Lender
By: /s/ Katie Lundin 
Name: Katie Lundin 
Title: Director 




FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as Lender
By: /s/ Michael Privette 
Name: Michael Privette 
Title: Vice President 




FIFTH THIRD BANK,
as Lender
By: /s/ Christopher Griffin 
Name: Christopher Griffin 
Title: Vice President 


[Signature Page to Amendment No. 1]

